Citation Nr: 1439792	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-05 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for hypertension 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for diabetes mellitus, type II.

5. Entitlement to service connection for diabetic peripheral neuropathy, claimed due to diabetes mellitus, type II.

6.  Entitlement to service connection for atypical chest pains, also claimed secondary to service-connected bilateral knee disabilities and service-connected major depressive disorder.

7.  Entitlement to service connection for erectile dysfunction, also claimed secondary to service-connected bilateral knee disabilities and service-connected major depressive disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed secondary to service-connected bilateral knee disabilities and service-connected major depressive disorder.

9.  Entitlement to service connection for irritable bowel syndrome (IBS), also claimed secondary to service-connected bilateral knee disabilities and service-connected major depressive disorder.

10.  Entitlement to service connection for a lumbar spine disorder, also claimed secondary to service-connected bilateral knee disabilities.

11.  Entitlement to service connection for a cervical spine disorder, also claimed secondary to service-connected bilateral knee disabilities.

12.  Entitlement to service connection for bilateral hip disorders, also claimed secondary to service-connected bilateral knee disabilities.

13.  Entitlement to service connection for bilateral shoulder disorders, also claimed secondary to service-connected bilateral knee disabilities and a cervical spine disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to July 1980 and again from September 1981 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues were later transferred to the RO in Atlanta, Georgia at the request of the Veteran. 

The Board notes the hypertension and diabetes claims were previously denied in unappealed rating decisions.  The RO reopened the claims and adjudicated the matters on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.

The issue of specially adapted housing or special home adaption claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Aside from reopening the hypertension and the diabetes claims below, the merits of all the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's hypertension claim was denied in an unappealed February 1989 rating decision finding no evidence of a chronic disability; no new and material evidence was submitted within the appeal period.
 
2. Evidence received since the February 1989 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  The Veteran's diabetes claim was initially denied in an unappealed December 2000 rating decision finding no evidence of a current diagnosis; the claim was reopened and denied on the merits in an unappealed March 2002 rating decision finding no evidence of a nexus to service or service-connected bilateral knee disabilities.

4.  The Veteran's diabetes claim was once again denied in an unappealed September 2004 rating decision finding no new and material evidence had been submitted; no new and material evidence was submitted within the appeal period.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision that denied the claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The September 2004 rating decision that denied the claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received since February 1989, and the hypertension claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since September 2004, and the diabetes claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen claims seeking entitlement to service connection for hypertension and diabetes mellitus, type II, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

The Veteran claims his hypertension and diabetes were incurred within one year of separation from the military or, in the alternative, symptoms began during his military service or, in the alternative, the disorders were caused or aggravated by other service-connected disabilities.  The Veteran is currently service-connected for bilateral knee disabilities and major depressive disorder.

The RO denied the Veteran's hypertension claim in September 1989.  At that time, there was a VA examination dated June 1989, within one month of separation from the military, indicating "systemic" hypertension.  The claim was denied because the Veteran did not have a chronic condition.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the September 1989 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The RO denied the Veteran's diabetes claim in December 2000 because at that time the medical evidence did not show a diagnosis of diabetes.  Medical evidence was submitted later indicating a diagnosis of diabetes with restriction of activities due to his service-connected knees, but the RO denied the claim again in March 2002 finding no nexus to service or to his service-connected knees.  The Veteran filed a claim to reopen the diabetes issue in October 2003 indicating he was diagnosed with diabetes within one year of service.  The RO declined reopening the claim in a September 2004 rating decision finding the medical evidence did not show a diagnosis of diabetes within one year of separation nor did the Veteran submit new and material evidence.  The Veteran did not appeal and no new and material evidence was received during the appellate time frame.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 1989 hypertension denial, the record contained the Veteran's service treatment records, which were negative as to diabetes or hypertension, and a June 1989 VA examination indicating systemic hypertension.  

At the time of the 2004 diabetes denial, the record also contained voluminous VA outpatient treatment records and private treatment records noting a "new" diagnosis of diabetes as of June 1993, ongoing treatment for chronic hypertension, diabetes, diabetic peripheral neuropathy, psychiatric disabilities, and knee pain.

Since the September 2004 rating decision, the new evidence includes ongoing VA outpatient treatment records noting a prescribed electrical wheelchair as of March 2011 and restricted activities because of knee pain.  The new evidence also includes a November 2013 rating decision granting entitlement to service connection for major depressive disorder, and various statements from the Veteran claiming entitlement to service connection for hypertension and diabetes secondary to his service-connected disabilities.

Again, the Veteran's hypertension claim was previously denied because at the time of the 1989 denial, the evidence merely indicated a diagnosis of systemic hypertension.  Since that time, the medical evidence now reflects ongoing treatment for chronic hypertension.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for hypertension.

The Veteran's diabetes claim was denied in September 2004 because there was no evidence that the Veteran's condition was manifested during the first year following service nor was there evidence of any other nexus to service, to include his service-connected bilateral knees.  As indicated above, since September 2004, the Veteran has claimed entitlement to service connection for various issues, to include diabetes, as secondary to his service-connected disabilities.  He was granted entitlement to service connection for major depressive disorder in a November 2013 rating decision.  As such, the RO never considered or otherwise addressed whether the Veteran's diabetes is due to or aggravated by his service-connected psychiatric disability.  The new evidence also includes evidence of ongoing deterioration of the Veteran's service-connected bilateral knee disabilities, to include a prescribed electrical wheelchair for ambulation.  This new evidence is material in regard to the Veteran's claim that his knees caused or aggravated his diabetes due to his restricted activity.  In light of the new and material evidence, reopening of the claim seeking entitlement to service connection for diabetes mellitus, type II, is warranted.

In short, the evidence received since the 1989 denial of entitlement to service connection for hypertension and the 2004 denial of entitlement to service connection for diabetes mellitus, type II, is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for hypertension since the September 1989 rating decision and entitlement to service connection for diabetes mellitus, type II, since the September 2004 rating decision.  The claims are reopened.









ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, is reopened, and to that extent only, the appeal is granted.


REMAND

With regard to all issues on appeal, the Board notes the record indicates the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The RO attempted to obtain these records, which the SSA responded in January 2013 that the "folder is not at our location. Please check back in 60 days."  There is no indication that the RO followed-up with the SSA 60 days later, but the RO listed "Medical evidence from the Social Security Administration" as evidence considered in the November 2013 Supplemental Statement of the Case.  Despite the notation the Board could not find the actual medical evidence from the SSA after a thorough review of the voluminous claims file.  To the extent the medical evidence was previously part of the claims file, the evidence is no longer therein. The VA is to ensure all SSA records, to include any award determination, is obtained and associated with the claims folder.  See Hayes v. Brown, 9 Vet. App. 67 (1996)(holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based).  Given the circumstances here, the RO must follow-up with the SSA to obtain any and all missing medical evidence. 

The RO must also take this opportunity to obtain any recent VA outpatient treatment records from November 2013 to the present. 

In various statements submitted to the VA, the Veteran has indicated that all his claims were either directly caused by his military service or are "secondary" to his service-connected disabilities.  The Veteran is service-connected for bilateral knee disabilities.  Recently, in a November 2013 rating decision, the Veteran was also granted service connection for major depressive disorder, rated 100 percent disabling.  

For reasons detailed below, the claims are not properly developed or ripe for appellate review.  Examinations are needed to adequately address all theories raised by the Veteran and to clarify ambiguities in the record. 

The Veteran claims he was diagnosed with diabetes within one year of separation from the military and, even if outside the one year time frame, he asserts that his symptoms began as early as 1988, while still on active duty.  He attributes current neuropathy to his diabetes.

Similarly, the Veteran claims he was diagnosed with hypertension within one year of separation from the military and, even if outside the one year time frame, his hypertension is currently aggravated due to his service-connected knees and depression.

The Veteran claims his symptoms of chest pain, GERD, IBS, lumbar spine disorder, cervical spine disorder, bilateral hip disorders, and bilateral shoulder disorders all began during active duty.  Alternatively he claims, these conditions are due to or aggravated by his service-connected knees and/or depression.  With regard to his joint disorders specifically, he claims years of walking with a cane in constant pain deteriorated the other joints of his body.

With regard to erectile dysfunction, the Veteran believes this condition is a product of his diabetes or secondary to medications taken for hypertension and depression.  

As noted above, the Veteran has provided various theories as to entitlement to service connection for the claimed disorders, raising direct and secondary theories. For example, the Veteran indicates his service-connected knees caused him to lead a sedentary lifestyle with weight gain causing his current heart condition.  Indeed, VA outpatient treatment records indicate the Veteran was recently prescribed an electrical wheelchair for ambulation due to his knees.  The Veteran claims medications taken for depression and hypertension cause or aggravate his erectile dysfunction.  Indeed, VA outpatient treatment records such as one dated December 2010 seem to allude to depression medications being discontinued because of sexual dysfunction side-effects.  Alternatively, he references symptoms of diabetes and treatment for joint pain that began while on active duty.  

In short, the Veteran has multiple direct and secondary theories of recovery with regard to all his claims.

The Veteran's service treatment records confirm in-service complaints and treatment for gastroenteritis, neck pain, severe cervical spasm, low back pain, low back strain, chest pains, and sinusitis.  Immediately after service, in a June 1989 VA examination, the Veteran was found to have systemic hypertension with blood pressure readings of 130/100 (sitting), 140/100 (recumbent), and 140/120 (standing).  No follow-up testing was completed, but treatment for hypertension is well-established in the Veteran's current VA outpatient treatment records.  Post-service treatment records further show a diagnosis of diabetes as early as 1993.  

Post-service treatment records confirm current diagnoses and treatment for hypertension, diabetes, diabetic neuropathy, erectile dysfunction, degenerative arthritis of the lumbar and cervical spine, GERD, and mild degenerative changes affecting the bilateral shoulders.  Indeed, with regard to erectile dysfunction, VA outpatient treatment records note certain medications taken for the Veteran's depression and hypertension in the past may have affected his erectile dysfunction.  

On X-ray in October 2013, the VA examiner also noted moderate degenerative changes to the hips, but the examiner suspected the pain was probably stemming from the Veteran's low back disorder.  More ambiguous, the treatment records show complaints of abdominal pain, constipation, atypical chest pain, and shortness of breath, but are unclear as to whether the Veteran has current chronic conditions related to these complaints.  Abdominal studies have been negative, but treatment records note a history of IBS.  Similarly, chest studies have been negative throughout the span of treatment records in the claims folder, but treatment records note a history of coronary artery disease.  The Veteran suffered cardiac arrest in January 2004, but the episode was attributed to cocaine use rather than a chronic condition.  

The Veteran was afforded a VA examination in July 2009 for his lumbar spine and a VA examination in October 2013 for his cervical spine, bilateral hips, and bilateral shoulders.  These VA examinations are inadequate because the examiner only addressed whether the claimed joint disorders were caused by the Veteran's service-connected knees.  In both examinations, the examiners opined that the Veteran's claimed joint disorders were not caused by or a result of his service-connected knee disabilities.  The examiners did not address whether the Veteran's service-connected knee disabilities were aggravating his spine, hips, or shoulders nor did the examiners address whether any found diagnosis could directly be attributable to the Veteran's military service in light of in-service treatment for joint pain, particularly neck and low back pain. No VA examinations were provided to the Veteran as to the other issues on appeal.  

The Board concludes VA examinations are necessary as to all the issues on appeal to clarify the date of onset of the Veteran's diabetes and hypertension, to clarify whether the Veteran has current diagnoses causing abdominal pain and/or chest pain, and to clarify the etiology of all the conditions claimed, considering both direct and secondary theories.

The Board further notes the diabetic peripheral neuropathy issue is "inextricably intertwined" with the diabetes mellitus, type II, issue remanded here.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the VA must adjudicate the diabetes claim first and then consider whether entitlement service connection is warranted for diabetic peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1. Follow up with the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

2. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection secondary to his service-connected knees and/or depression.  Ask the Veteran to identify any and all sources of treatment for his diabetes, diabetic neuropathy, chest pain, erectile dysfunction, GERD, IBS, back, hypertension, neck, bilateral hips, and bilateral shoulders and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in Atlanta, Georgia and associated outpatient clinics from November 2013 to the present.  All efforts to obtain VA records should be fully documented.  

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93 .

3. After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his diabetes, peripheral neuropathy, hypertension, erectile dysfunction, chest pain, and any and all abdominal, gastrointestinal, lumbar spine, cervical spine, bilateral hip disorders, or bilateral shoulder disorders found.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

Based on the examinations and review of the records, the examiners should render opinions as follows:

(a) In light of the June 1989 blood pressure readings found on VA examination at that time, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension begain in service, was caused by service or is otherwise related to service, or that it manifested to a compensable degree within one year of service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes began in service, was caused by service, or is otherwise related to service, or that it manifest to a compensable degree within a year of service.  When offering this opinion, the examiner  must consider the Veteran's lay statements regarding symptoms experienced in service?
(c)  Does the Veteran have current diagnoses related to his claims of diabetes, neuropathy, chest pains, erectile dysfunction, GERD, IBS, lumbar spine pain, hypertension, cervical spine pain, bilateral hip pain, and bilateral shoulder pain?  If so, the examiners are asked to identify and itemize each diagnosis rendered.

(d) As to each diagnosis rendered, is it at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service in light of described in-service symptoms as well as documented treatment for gastroenteritis, sinusitis, chest pain, neck pain, severe cervical spasm, low back pain, and mild back strain?

(e)  As to each diagnosis rendered, is it at least as likely as not (a 50 percent probability or more) that the diagnosis is caused or aggravated by the Veteran's service-connected bilateral knee disabilities, service-connected depression, or medications taken for these service-connected disabilities?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiners must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


